PER CURIAM
Petitioner was convicted of several crimes committed in Multnomah County, and his sentences for those crimes include a 10-year minimum, which the Board of Parole (Board) sustained. The Board enhanced that minimum by eight months, because of injury and threats of injury to the victims of the crimes. Petitioner was later convicted of crimes in Clackamas County, and a five-year sentence was imposed, to run consecutively to the sentences for the Multnomah County convictions. The Board concedes that, in calculating petitioner’s release date under OAR 255-35-022, an incorrect “history risk score” arising from the Clackamas County convictions was assigned. We therefore reverse and remand for a recalculation of petitioner’s release date, using the correct history risk score.
We have considered petitioner’s other assignments of error and conclude that they lack merit and do not require discussion.
Affirmed in part; reversed in part and remanded for recalculation of petitioner’s release date.